Case: 11-30570     Document: 00511789724         Page: 1     Date Filed: 03/15/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 15, 2012
                                     No. 11-30570
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

HENRY ROBERT JEAN LEGER,

                                                  Petitioner-Appellant

v.

J.P. YOUNG; PHILLIP MILLER; JANET NAPOLITANO, SECRETARY,
DEPARTMENT OF HOMELAND SECURITY; ERIC H. HOLDER, JR., U.S.
ATTORNEY GENERAL,

                                                  Respondents-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:10-CV-1922


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        Henry Robert Jean Leger, former federal prisoner # 12225-111, appeals
the district court’s dismissal of his 28 U.S.C. § 2241 petition and the district
court’s denial of his motion for injunctive relief. Leger argues that the district
court erroneously concluded that it lacked jurisdiction over his § 2241 petition
because his petition did not attack a removal order. He also contends that the


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30570       Document: 00511789724      Page: 2    Date Filed: 03/15/2012

                                     No. 11-30570

district court erroneously concluded that it lacked jurisdiction over his motion
for injunctive relief because he did not ask the district court to stay a removal
order.
         This court reviews de novo the district court’s legal conclusions on
jurisdiction. Rios-Valenzuela v. Dep’t of Homeland Sec., 506 F.3d 393, 396 (5th
Cir. 2007). As the party seeking to invoke federal jurisdiction, Leger bears the
burden of demonstrating that jurisdiction is proper. Rivera-Sanchez v. Reno, 198
F.3d 545, 546 (5th Cir. 1999).
         Although the district court determined that it lacked jurisdiction over
Leger’s § 2241 petition because the petition attacked a removal order, the record
in the instant case does not contain a removal order and it is unclear from the
record when or if a removal order had issued. The district court’s judgment may
nevertheless be affirmed on the alternative ground that the district court lacked
jurisdiction over the § 2241 petition because the relief sought by Leger in the
district court was connected directly and immediately with the Attorney
General’s decision to commence removal proceedings against him. See 8 U.S.C.
§ 1252(g); Humphries v. Various Fed. USINS Emps., 164 F.3d 936, 943 (5th Cir.
1999) (finding that no court has jurisdiction over claims directly and
immediately connected with the Attorney General’s decision to commence
removal proceedings).
         As to Leger’s motion for injunctive relief, the district court correctly denied
the motion because it lacked jurisdiction. See Fabuluje v. Immigration and
Naturalization Agency, No. 00-10796, 2000 WL 1901410, at *1 (5th Cir. Dec. 5,
2000) (finding that the district court correctly determined that it was without
jurisdiction to consider Fabuluje’s request for an emergency injunction in order
to stay removal proceedings because the relief sought was connected with the
Attorney General’s decision to commence removal proceedings against him).
Thus, the judgment of the district court is AFFIRMED.



                                            2